Order entered on May 10, 1960, granting motion for leave to file notice of claim on behalf of infant pursuant to provisions of section 50-e of the General Municipal Law, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $20 costs and disbursements to the appellant and the proceedings remanded to Special Term for the taking of additional affidavits or other proof by the infant claimant particularizing the details and circumstances in connection with the alleged delay and the eventual retention of an attorney to prosecute the claim. On this record it has not been established that the disability of infancy was responsible for the delay. Thus, the claimant should reveal when he first learned of the obligation to file a notice of claim, when he first consulted with an attorney, and when he first consulted with his present attorney. Depending upon the facts thus revealed there may be additional matters that claimant should explain in order to justify or excuse the delay in filing his notice of claim. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.